IN THE COMMONWEALTH COURT OF PENNSYLVANIA


David Carletti and Brenda Carletti,      :
h/w                                      :
                                         :
                  v.                     :   No. 1312 C.D. 2017
                                         :
Commonwealth of Pennsylvania,            :
Department of Transportation,            :
                   Appellant             :


                                      ORDER

            NOW, August 21, 2018, having considered appellees’ application for

reargument, the application is denied.




                                             MARY HANNAH LEAVITT,
                                             President Judge